Citation Nr: 0833727	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-40 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1974 to October 1983.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.   


FINDING OF FACT

1.  The veteran does not have a right ear hearing loss.

2.  The left ear hearing loss is not related to military 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran claims that service caused him to incur hearing 
loss.  In the November 2004 rating decision on appeal, the RO 
denied the veteran's claims.  The veteran appealed this 
decision to the Board in December 2005.  In an August 2007 
rating decision, issued during the pendency of the appeal, 
the RO granted service connection for tinnitus.  But, in an 
August 2007 Supplemental Statement of the Case, the RO 
continued to deny the claim for hearing loss.  The veteran 
continues to pursue his claim for service connection for 
bilateral hearing loss.  It is not asserted that the RO 
failed to properly notify the veteran of his procedural 
rights.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations.  
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385 (2007).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

Though an October 2004 VA audiology examination found no 
evidence of a hearing disorder under 38 C.F.R. § 3.385, 
subsequent private and VA examinations did find such a 
hearing loss disorder.  A June 2006 private audiology 
examiner found in the veteran's left ear an auditory 
threshold higher than 40 decibels at 4000 Hertz, and found a 
speech recognition score below 94 percent in the right ear 
(i.e., 92 percent).  It is not clear whether speech 
recognition testing was compliant with § 3.385.  Likewise, an 
August 2007 VA audiology examination found in the veteran's 
right ear, at 4000 Hz, an auditory threshold over 26 
decibels, and found in the left ear, at 500 through 4000 Hz, 
auditory thresholds over 26 decibels.  38 C.F.R. § 3.385.  
Accordingly, no hearing loss has been established in the 
right ear.

The evidence against the veteran's service connection claim 
for hearing loss consists of service medical records and 
October 2004 and August 2007 VA compensation examination 
reports and opinions.  The VA examiners found that the 
veteran's hearing loss likely did not relate to service.  The 
October 2004 VA examiner noted occupational noise exposure 
prior to and after military service as the likely cause of 
any hearing loss, while the August 2007 VA examiner cited the 
veteran's audiology test scores on his discharge report of 
medical examination as evidence that service did not cause a 
hearing loss disorder.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  Moreover, service medical 
records show no complaints, treatment, or diagnoses for a 
hearing loss disorder (though the records do indicate that 
the veteran did experience ear-related disorders).  And the 
earliest medical evidence of record of hearing loss is found 
in the October 2004 VA examination report, which is dated 
over 20 years following the veteran's discharge from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  

The evidence supporting the veteran's claim consists of a 
private audiology opinion dated in May 2007, certain comments 
in the August 2007 VA examination report, and the veteran's 
own statements.  The May 2007 private audiologist indicated 
that she had examined the veteran and the claims file, and 
that her considered opinion was that it was at least as 
likely as not that the veteran's hearing loss related to 
service.  The record indicates, moreover, that the 
audiologist's medical office had been treating the veteran 
since as early as June 2006.  See Bloom, supra.  In the 
August 2007 VA report, the examiner - who also indicated 
review of the record - found acoustic trauma during service 
that likely related to the veteran's claim of current 
tinnitus (eventually service connected in August 2007).  As 
indicated, this examiner concluded that hearing loss did not 
likely relate to service.  Nevertheless, it is significant 
that this examiner found the veteran's claims to in-service 
acoustic trauma to be credible.   Finally, the veteran 
submitted into evidence several consistent lay statements 
which detail the way in which he claims to have experienced 
acoustic trauma in service - as a result of a tank firing a 
round in close proximity to the veteran.  

The Board has reviewed this conflicting evidence.  The two 
unfavorable opinions plus the long period after service 
without reported hearing problems outweigh the favorable 
opinion.   The latter opinion's  probative value is also 
weakened by the conclusion that a section 3.385 hearing loss 
on the right exists.  Such loss has not been demonstrated.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.      



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


